Citation Nr: 1819391	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for flash blindness. 

2. Entitlement to service connection for low back disability. 

3. Entitlement to service connection for bilateral shin splints. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2005 to January 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran withdrew his claim for service connection for bilateral hearing loss at his RO hearing in October 2012 therefore, it is no longer on appeal or before the Board. 


FINDINGS OF FACT

1. The Veteran does not have a diagnosed disability of flash blindness. 

2. The Veteran does not have a diagnosed low back disability. 

3. The Veteran does not have a diagnoses bilateral shin splints disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a flash blindness disability are not met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for a low back disability are not met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
3. The criteria for service connection for bilateral shin splints disability are not met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist that have not been already addressed. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for any of the claims. The reasons for this determination are explained below.

The Veteran does not have a diagnosed current disability for any of the issues that are a part of this appeal. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone). 

Although the Veteran testified at his August 2012 hearing that the claimed disabilities of flash blindness, a low back injury and bilateral shin splints all began in service there is no competent evidence that these disabilities have been diagnosed during the current appeal. For each of the claimed disabilities, the Veteran has not submitted competent evidence of a diagnosed disability. Even in regard to service, there are no diagnoses for any of these disabilities noted in his service treatment records. There is a mention of shin splints in a "past medical history" note in May 2006 in the service treatment records, but the Veteran himself did not acknowledge any current disability when leaving service except for his right knee injury. In fact, he was specifically asked to identify any eye, back or other disability not specifically mentioned on the medical form at his separation exam in December 2008, and the Veteran identified only his right knee disability.  

The Veteran has sought medical treatment for other ailments since leaving service in January 2009, but there is no post-service medical records or diagnoses for his claimed disabilities on appeal. At most, the Veteran described some of his symptomology for his eye pain in April 2009, but in relation to his claimed traumatic brain injury that is not service connected. There is also pain in lower leg mentioned in a problem list in a post-service treatment record, but no diagnosis and, as noted above, pain alone without an underlying disease process is not a disability upon which service connection can be granted. 

The Board acknowledges that the Veteran's lay statements of symptomology and claimed disabilities. However, the Veteran is not competent to diagnose himself with flash blindness, low back injury or bilateral shin splints manifested by pain upon which to predicate an award of compensation. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). In this case, the Veteran is not competent to diagnose flash blindness, low back disability and bilateral shin splints. See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). Because these disabilities are not diagnosed by readily identifiable features, it is not something a layperson is competent to identify. The Veteran is not competent to support the current disability element of his claims on the basis of his own lay assertions.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).Here, the Veteran has not provided evidence to establish current disability for any of these claims. 

As there is no established current disability for any of the claims, there is no need to discuss the additional prongs for any type of service connection compensation claim as the fundamental requirement for all of them is a current disability.

In conclusion, as the Veteran is not shown by the probative evidence of record to have a current disability of flash blindness, low back injury or bilateral shin splints, the preponderance of the evidence of record weighs against the Veteran's claims of entitlement to service connection. As such, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for flash blindness is denied. 

Entitlement to service connection for low back disability is denied. 

Entitlement to service connection for bilateral shin splints is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


